 Case 2:17-cv-01497-JVS-AGR Document 18 Filed 05/18/20 Page 1 of 1 Page ID #:5746



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   AGUSTIN BERNARDO VIRTO,                 )     No. CV 17-1497-JVS (AGR)
                                             )
12                        Petitioner,        )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   CHRISTIAN PFEIFFER, Warden,             )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21            IT IS ORDERED that Judgment be entered denying the Petition for Writ of
22   Habeas Corpus and dismissing this action with prejudice.
23
24
25   DATED: May 18, 2020
                                                      JAMES V. SELNA
26                                                United States District Judge
27
28
